DETAILED ACTION   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims1-4,  8-9, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groschl et al. (US 6,387,189 B1).
Regarding claims 1-4, 8-9, and 11, Groschl teaches a method of membrane cleaning composition (Title & abstract) by introducing an ionic solution (construed as thermo-sensitive by the virtue of comprising the identical ionic ingredient(s) such as carboxylic fumaric acid and its salts (OH(CO)CHCH(CO)O- ; 4: 14) and contacting a membrane (i.e. layering by immersion) at a specific temperature range of 10-100 ºC; [5: 60-65, claim 4], wherein the foulants is adsorbed on membrane comprise organic and inorganic material; [abstract], and the membrane comprises a reverse osmosis (RO) membrane; [7: example 2].  Note that the claimed aqueous layer is inherently achieved by the virtue of ionic liquid contact with membrane at their equilibrium temperature.
Regarding claims 15-17, Groschl teaches the method of membrane cleaning wherein the cleaning solution once contacting the membrane (an inherent effect) comprises foulants. The temperature under which the ionic solution is acting on the membrane is in the range of 10-100 ºC; [5: 60-65, claim 4], and the ionic liquid layer comprising the thermo-sensitive ionic liquid, and aqueous layer comprising the foulant is construed as being an inherent property of the system by the virtue of all the elements/limitations being taught by Groschl identically.  Note that the reason for the cleaning liquid being an ionic one is the fact that it comprises phosphonate salts; [2: 9, 50], and acids and their salts (alkali) such as fumaric acid salt, OH(CO)CHCH(CO)O- ; [4: 14], which are all ionic and anticipates the instantly claimed composition. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12-14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Groschl et al. (US 6,387,189 B1).
Regarding claims 5 and 12-14, Groschl teaches the method comprising an aqueous membrane cleaning composition with each ingredients amounts. However, it does not teach the concentration at which that liquid composition acts upon given membrane.  However, this limitation is, directly, related to an experimentally determined amount/concentration at which the cleaning process is optimized as such the intended cleaning efficacy is obtained without ant damage to the membrane. Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize its proportions to achieve the desired pH through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05]. 
Regarding claims 18-23, Groschl does not teach the step of first water rinse before introducing the membrane to thermo-sensitive ionic solution.  However, this is construed as an obvious matter with the motivation of having delivered an already more cleaned membrane to the cleaning solution and thus enhancing its efficacy. The same reason is similarly applicable to the situation of having a second rinsing step after the membrane is cleaned.  The temperature range for cleaning process as indicated before is; 10-100 ºC; [5: 60-65, claim 4], and the rinsing (i.e. flushing is carried out about 20 minutes; [8: 40-50].   
 
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Groschl et al. (US 6,387,189 B1), as applied to claim 1 and further in view of Moore et al. (Journal of Membrane Science 245 (2005) 63-70). 
Regarding claims 6-7 and 10, Groschl does not teach the instantly phosphonium cationic ingredient for the ionic thermo-sensitive composition.  However, the analogous art of Moore teaches a membrane such as Nafion which is preferably treated by the phosphonium compound such as tetrabutyl phosphonium bromide or tetrabutyl ammonium bromide and the result is a membrane of much improved functional properties and performance; [pg. 64: parag. 2, Exp. 2, pg. 65: results and discussion].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to treat (clean, wash, etc.) the membrane with the quaternary ammonium or quaternary phosphonium compound of Moore with the motivation of enhancing the filtration performance of membrane.


                                        Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/07/16



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767